Citation Nr: 1523781	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right index fingertip amputation.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to November 1988 and April 1990 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss, allergic rhinitis, and a right index fingertip amputation, effective May 1, 2012-the date following his discharge from service.  He was assigned noncompensable evaluations for all three of those disabilities and he timely appealed the assigned disability evaluations.  

During the appeal, in a March 2014 rating decision, the AOJ increased the assigned disability evaluation for the right index fingertip amputation to 10 percent disabling, effective May 1, 2012.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2015; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's last VA examination for his allergic rhinitis and right index fingertip amputation disabilities was in August 2013; his last VA audiological examination was in October 2013.  In his May 2015 hearing, the Veteran and his spouse's testimony documented extensively how his disabilities affected his activities of daily living and occupational functioning.  

Based on review of that testimony, the Board finds that it appears there may have been worsening of the Veteran's disabilities since his last VA examinations.  Accordingly, those claims are remanded in order to obtain VA examinations of his disabilities which address the current severity of his bilateral hearing loss, allergic rhinitis, and right index fingertip amputation disabilities so that they may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Temple VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, right index fingertip amputation, and allergic rhinitis disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including audiometric evaluation, deemed necessary should be conducted and the results reported in detail.  

Audiometric testing and speech discrimination testing should be conducted and the results reported in detail.  The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his bilateral hearing loss precludes substantially gainful employment consistent with this education and past work experience.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his allergic rhinitis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically address whether Veteran has polyps or not.  If there are no polyps, the examiner should state whether there is a greater than 50 percent obstruction of the nasal passage on both sides, or if there is complete obstruction on one side.  

The examination report should also discuss the Veteran's complaints regarding allergic rhinitis and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his allergic rhinitis precludes substantially gainful employment consistent with this education and past work experience.

5.  Schedule the Veteran for a VA examination in order to determine the current severity of his right index fingertip amputation.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate whether the Veteran's amputation of his right index finger is: (a) through the long phalanx or at the distal joint; (b) without metacarpal resection, at proximal interphalangeal joint or proximal thereto, or (c) with metacarpal resection, defined as more than one-half the bone is lost.  The examiner should additionally address any neurological symptoms associated with his amputation as appropriate.  

The examination report should also discuss the Veteran's complaints regarding his right index fingertip amputation and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his right index fingertip amputation precludes substantially gainful employment consistent with this education and past work experience.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right index fingertip amputation, allergic rhinitis, and bilateral hearing loss disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

